                      Case 20-42555                Doc 1            Filed 12/31/20 Entered 12/31/20 15:52:19                                 Desc Main
                                                                      Document     Page 1 of 44
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                   Eastern District of Texas


 Case number (if known):                                            Chapter        7                                                         ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               Kentama ICH, LLC



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   4      6 – 4     2       2   7   6   7   0
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                  13695 Goldmark Drive #1109
                                                  Number            Street                                         Number         Street

                                                  c/o Carron Nicks Attorney at Law

                                                   Dallas, TX 75240                                                P.O. Box
                                                  City                                     State   ZIP Code

                                                                                                                   City                                State     ZIP Code

                                                   Dallas                                                          Location of principal assets, if different from principal
                                                  County
                                                                                                                   place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
                    Case 20-42555               Doc 1          Filed 12/31/20 Entered 12/31/20 15:52:19                                   Desc Main
                                                                 Document     Page 2 of 44
Debtor      Kentama ICH, LLC                                                                                        Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .


   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ✔
                                                ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A
     debtor as defined in § 1182(1) who
                                                ❑    Chapter 11. Check all that apply:
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
                    Case 20-42555            Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                     Desc Main
                                                             Document     Page 3 of 44
Debtor      Kentama ICH, LLC                                                                                     Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                   ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?


                                                   ❑   It needs to be physically secured or protected from the weather.
                                                   ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                       example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   ❑   Other
                                                   Where is the property?
                                                                             Number          Street




                                                                             City                                            State      ZIP Code
                                                  Is the property insured?
                                                   ❑No
                                                   ❑Yes.        Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ❑Funds will be available for distribution to unsecured creditors.
                                        ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                        ❑
      14. Estimated number of           ✔ 1-49 ❑ 50-99
                                        ❑                                    ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets               ❑    $0-$50,000                        ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                         ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                         ✔
                                         ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                         ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 20-42555               Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                        Desc Main
                                                                Document     Page 4 of 44
Debtor      Kentama ICH, LLC                                                                                          Case number (if known)
           Name




                                            ❑    $0-$50,000                            ✔
                                                                                       ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     12/31/2020
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ Kenji Hoffman                                                      Printed name
                                                                                                                                               Kenji Hoffman
                                                    Signature of authorized representative of debtor


                                                    Title                          Member



      18. Signature of attorney
                                                ✘                            /s/ Carron Nicks                            Date 12/31/2020
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     Carron Nicks
                                                    Printed name

                                                     Carron Nicks Law Firm
                                                    Firm name

                                                     13695 Goldmark Drive Suite 1109
                                                    Number          Street


                                                     Dallas                                                                  TX               75240
                                                    City                                                                     State            ZIP Code



                                                     (469) 207-1212                                                           carron@carronnickslaw.com
                                                    Contact phone                                                             Email address



                                                     01311905                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                      Case 20-42555                 Doc 1          Filed 12/31/20 Entered 12/31/20 15:52:19                                  Desc Main
Official Form 201A (12/15)                                           Document     Page 5 of 44
        [If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission pursuant to Section
        13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this Exhibit "A"
        shall be completed and attached to the petition.]

                                                                              [Caption as in Form 416B]

                                                Attachment to Voluntary Petition for Non-Individuals Filing for
                                                                Bankruptcy under Chapter 11

                  1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number is
                                  .

                  2. The following financial data is the latest available information and refers to the debtor's condition on                      .

                     a. Total assets                                                                                                          $252,711.72
                     b. Total debts (including debts listed in 2.c., below)                                                                $1,107,221.97
                     c. Debt securities held by more than 500 holders

                                                                                                                                              Approximate
                                                                                                                                              number of
                                                                                                                                              holders:
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     d. Number of shares of preferred stock
                     e. Number of shares common stock

                  Comments, if any:


                                                                        Subcontracted by ACN Opportunity LLC to promote services/products in a multi-level
                3. Brief description of debtor's business
        marketing scheme



                  4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting securities of
        debtor:




Official Form 201A                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                      Case 20-42555                Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                   Desc Main
                                                                   Document     Page 6 of 44

 Fill in this information to identify the case:

 Debtor name                                  Kentama ICH, LLC

 United States Bankruptcy Court for the:
                                   Eastern District of Texas


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                               amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         ✔
         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ✔
         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ✔
         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ✔
         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ✔
         ❑      Schedule H: Codebtors (Official Form 206H)

         ✔
         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.



         Executed on 12/31/2020
                          MM/ DD/ YYYY
                                                                                ✘ /s/ Kenji Hoffman
                                                                                      Signature of individual signing on behalf of debtor


                                                                                      Kenji Hoffman
                                                                                      Printed name


                                                                                       Member
                                                                                      Position or relationship to debtor




Official Form B202                                     Declaration Under Penalty of Perjury for Non-Individual Debtors
                      Case 20-42555                Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                 Desc Main
                                                                   Document     Page 7 of 44
 Fill in this information to identify the case:

 Debtor name                                  Kentama ICH, LLC

 United States Bankruptcy Court for the:
                                   Eastern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ❑No. Go to Part 2.
       ✔Yes. Fill in the information below.
       ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of debtor's
                                                                                                                                              interest

  2.   Cash on hand                                                                                                                                                $40.44

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                 Type of account                     Last 4 digits of account number
       3.1 Citibank                                                      Checking account                           0646                                       $2,184.28

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                                 $2,224.72
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ❑No. Go to Part 3.
       ✔Yes. Fill in the information below.
       ❑
                                                                                                                                              Current value of debtor's
                                                                                                                                              interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       None




Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                            page 1
                       Case 20-42555                 Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                   Desc Main
                                                                     Document     Page 8 of 44
Debtor         Kentama ICH, LLC                                                                                         Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         8.1 American Arbitration Association                                                                                                                     $487.00


  9.     Total of Part 2
                                                                                                                                                                  $487.00
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ✔ No. Go to Part 4.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:                                           -                                            = ...... ➔
                                       face amount                                 doubtful or uncollectible accounts



         11b. Over 90 days old:                                              -                                            = ...... ➔
                                       face amount                                 doubtful or uncollectible accounts


  12.    Total of Part 3
                                                                                                                                                                    $0.00
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
          Describe:

Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
                     Case 20-42555                 Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                             Desc Main
                                                                   Document     Page 9 of 44
Debtor        Kentama ICH, LLC                                                                                  Case number (if known)
             Name



         None


  17.    Total of Part 4
                                                                                                                                                            $0.00
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ✔ No. Go to Part 6.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Date of the last          Net book value of   Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest   for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         None

  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                              $0.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)


  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.


Official Form 106A/B                                                              Schedule A/B: Property                                                page 3
                     Case 20-42555                 Doc 1       Filed 12/31/20 Entered 12/31/20 15:52:19                               Desc Main
                                                                Document     Page 10 of 44
Debtor        Kentama ICH, LLC                                                                                  Case number (if known)
             Name



         General description                                                          Net book value of       Valuation method used      Current value of debtor's
                                                                                      debtor's interest       for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                                $0.00


  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles


  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ✔ No. Go to Part 8.
         ❑
         ❑Yes. Fill in the information below.



Official Form 106A/B                                                           Schedule A/B: Property                                                   page 4
                      Case 20-42555                 Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                             Desc Main
                                                                   Document     Page 11 of 44
Debtor        Kentama ICH, LLC                                                                                   Case number (if known)
             Name



         General description                                                               Net book value of   Valuation method used      Current value of debtor's
                                                                                           debtor's interest   for current value          interest
                                                                                           (Where available)


  39.    Office furniture

         None


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         None


  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
                                                                                                                                                             $0.00
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ✔ No. Go to Part 9.
         ❑
         ❑Yes. Fill in the information below.
         General description                                                               Net book value of   Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest   for current value          interest
         N-number)                                                                         (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         None


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels




Official Form 106A/B                                                               Schedule A/B: Property                                                page 5
                     Case 20-42555                 Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                  Desc Main
                                                                  Document     Page 12 of 44
Debtor        Kentama ICH, LLC                                                                                        Case number (if known)
             Name



         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
                                                                                                                                                                  $0.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ✔ No. Go to Part 10.
         ❑
         ❑Yes. Fill in the information below.

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         None


  56.    Total of Part 9
                                                                                                                                                                  $0.00
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes
  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property



Official Form 106A/B                                                              Schedule A/B: Property                                                      page 6
                     Case 20-42555                 Doc 1        Filed 12/31/20 Entered 12/31/20 15:52:19                               Desc Main
                                                                 Document     Page 13 of 44
Debtor        Kentama ICH, LLC                                                                                     Case number (if known)
             Name



  59.    Does the debtor have any interests in intangibles or intellectual property?
         ✔ No. Go to Part 11.
         ❑
         ❑Yes. Fill in the information below.

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         None

  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

         None

  63.    Customer lists, mailing lists, or other compilations

         None


  64.    Other intangibles, or intellectual property

         None

  65.    Goodwill

         None


  66.    Total of Part 10
                                                                                                                                                               $0.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 11: All other assets


  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ❑No. Go to Part 12.
         ✔Yes. Fill in the information below.
         ❑


Official Form 106A/B                                                          Schedule A/B: Property                                                       page 7
                     Case 20-42555                  Doc 1      Filed 12/31/20 Entered 12/31/20 15:52:19                         Desc Main
                                                                Document     Page 14 of 44
Debtor        Kentama ICH, LLC                                                                              Case number (if known)
             Name



                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         74.1 Counterclaims against ACN Opportunity LLC                                                                                           $250,000.00
         Nature of Claim      Counterclaims
         Amount Requested         $250,000.00



  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         None


  78.    Total of Part 11
                                                                                                                                                  $250,000.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                page 8
                         Case 20-42555                          Doc 1            Filed 12/31/20 Entered 12/31/20 15:52:19                                               Desc Main
                                                                                  Document     Page 15 of 44
Debtor         Kentama ICH, LLC                                                                                                                  Case number (if known)
              Name



 Part 12: Summary


         Type of property                                                                            Current value of                                Current value
                                                                                                     personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                                $2,224.72

  81. Deposits and prepayments. Copy line 9, Part 2.                                                                     $487.00

  82. Accounts receivable. Copy line 12, Part 3.                                                                            $0.00

  83. Investments. Copy line 17, Part 4.                                                                                    $0.00

  84. Inventory. Copy line 23, Part 5.                                                                                      $0.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.                                                             $0.00

  86. Office furniture, fixtures, and equipment; collectibles. Copy line
      43, Part 7.                                                                                                           $0.00

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                             $0.00


                                                                                                                                          ➔                             $0.00
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                         $0.00

  90. All other assets. Copy line 78, Part 11.                                                  +                     $250,000.00



  91. Total. Add lines 80 through 90 for each column......                                  91a.                      $252,711.72       + 91b.                          $0.00



                                                                                                                                                                                      $252,711.72
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                                   page 9
                       Case 20-42555                Doc 1        Filed 12/31/20 Entered 12/31/20 15:52:19                                    Desc Main
                                                                  Document     Page 16 of 44
 Fill in this information to identify the case:

 Debtor name                                  Kentama ICH, LLC

 United States Bankruptcy Court for the:
                                   Eastern District of Texas


 Case number (if known):                                                                                                                     ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ✔ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ❑
      ❑Yes. Fill in all of the information below.
 Part 1: List Creditors Who Have Secured Claims

 2.List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,        Column A                     Column B
   list the creditor separately for each claim.
                                                                                                                           Amount of claim              Value of collateral that
                                                                                                                           Do not deduct the            supports this claim
                                                                                                                           value of collateral.
 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                         $0.00




Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
                     Case 20-42555              Doc 1        Filed 12/31/20 Entered 12/31/20 15:52:19                                 Desc Main
                                                              Document     Page 17 of 44
Debtor      Kentama ICH, LLC                                                                                    Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 2
                      Case 20-42555                Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                 Desc Main
                                                                  Document     Page 18 of 44
 Fill in this information to identify the case:

 Debtor name                                  Kentama ICH, LLC

 United States Bankruptcy Court for the:
                                   Eastern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address               As of the petition filing date, the claim is:       $72,955.00                      $72,955.00
       Internal Revenue Service                                Check all that apply.
                                                               ❑ Contingent
       Po Box 802501                                           ❑ Unliquidated
       Cincinnati, OH 45280-2501
                                                               ✔ Disputed
                                                               ❑
                                                               Basis for the Claim:
       Date or dates debt was incurred


                                                               Is the claim subject to offset?
       Last 4 digits of account                                ✔ No
                                                               ❑
       number                                                  ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)
2.2 Priority creditor’s name and mailing address               As of the petition filing date, the claim is:       $22,645.16                      $22,645.16
       State of Hawaii Department of Taxation                  Check all that apply.
                                                               ❑ Contingent
       Collection Branch                                       ❑ Unliquidated
       Po Box 259
                                                               ✔ Disputed
                                                               ❑
       Honolulu, HI 96809-0259                                 Basis for the Claim:

       Date or dates debt was incurred
                                                               Is the claim subject to offset?
                                                               ✔ No
                                                               ❑
       Last 4 digits of account                                ❑ Yes
       number
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Case 20-42555   Doc 1   Filed 12/31/20 Entered 12/31/20 15:52:19   Desc Main
                         Document     Page 19 of 44
                   Case 20-42555             Doc 1    Filed 12/31/20 Entered 12/31/20 15:52:19                             Desc Main
                                                       Document     Page 20 of 44
Debtor      Kentama ICH, LLC                                                                           Case number (if known)
           Name




 Part 1: Additional Page

2.3 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $4,846.81                 $4,846.81
      State of Hawaii Department of Taxation           Check all that apply.
                                                       ❑ Contingent
      Collection Branch                                ❑ Unliquidated
      P. O. Box 259
                                                       ✔ Disputed
                                                       ❑
      Honolulu, HI 96809-0259                          Basis for the Claim:

     Date or dates debt was incurred
                                                       Is the claim subject to offset?
                                                       ✔ No
                                                       ❑
     Last 4 digits of account                          ❑ Yes
     number
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 2 of 4
                    Case 20-42555                Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                   Desc Main
                                                                Document     Page 21 of 44
Debtor       Kentama ICH, LLC                                                                                       Case number (if known)
            Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $995,000.00
                                                                               Check all that apply.
       ACN Opportunity LLC
                                                                               ✔ Contingent
                                                                               ❑
       C/o Rob Radcliff                                                        ✔ Unliquidated
                                                                               ❑
       Attorney at Law                                                         ✔ Disputed
                                                                               ❑
                                                                                                    Breach of contract,
       8359 N. Central Expressway 1550
                                                                                                    tortious interference,
       Dallas, TX 75206                                                        Basis for the claim: attorneys' fees
                                                                               Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Date or dates debt was incurred
                                                                               ❑ Yes
       Last 4 digits of account number

3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $11,775.00
       American Arbitration Association                                        Check all that apply.
                                                                               ❑ Contingent
       120 Broadway Fl 21                                                      ❑ Unliquidated
                                                                               ❑ Disputed
       New York, NY 10271-0002
                                                                               Basis for the claim: Arbitration Fees
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   unknown
       XS International LLC                                                    Check all that apply.
                                                                               ❑ Contingent
       C/O James Ji                                                            ❑ Unliquidated
       Attorney at Law                                                         ❑ Disputed
                                                                                                    Advanced arbitration
       360 West Broadway, Ste. 214
                                                                               Basis for the claim: expenses
       Salt Lake City, UT 84101                                                Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Date or dates debt was incurred                                         ❑ Yes
       Last 4 digits of account number
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.4                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.5                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes


Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 3 of 4
                    Case 20-42555             Doc 1        Filed 12/31/20 Entered 12/31/20 15:52:19                       Desc Main
                                                            Document     Page 22 of 44
Debtor       Kentama ICH, LLC                                                                         Case number (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $100,446.97




  5b. Total claims from Part 2                                                        5b.              $1,006,775.00
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $1,107,221.97
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                            page 4 of 4
                      Case 20-42555                Doc 1           Filed 12/31/20 Entered 12/31/20 15:52:19                              Desc Main
                                                                    Document     Page 23 of 44
 Fill in this information to identify the case:

 Debtor name                                  Kentama ICH, LLC

 United States Bankruptcy Court for the:
                                   Eastern District of Texas


 Case number (if known):                                           Chapter   7                                                           ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ✔ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ❑
       ❑ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is
2.1     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.2     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.3     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.4     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract

Official Form 206G                                             Schedule G: Executory Contracts and Unexpired Leases                                              page 1 of 1
                      Case 20-42555                        Doc 1     Filed 12/31/20 Entered 12/31/20 15:52:19                            Desc Main
                                                                      Document     Page 24 of 44
 Fill in this information to identify the case:

 Debtor name                                  Kentama ICH, LLC

 United States Bankruptcy Court for the:
                                   Eastern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ❑No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ✔Yes
        ❑
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1     Hoffman, Kenji                          13695 Goldmark Drive # 1109                                       State of Hawaii Department of      ❑D
                                                  Street                                                            Taxation                           ✔E/F
                                                                                                                                                       ❑
                                                                                                                                                       ❑G
                                                  Dallas, TX 75240
                                                  City                                   State      ZIP Code



  2.2     Hoffman, Mayumi                         13695 Goldmark Drive # 1109                                       State of Hawaii Department of      ❑D
                                                  Street                                                            Taxation                           ✔E/F
                                                                                                                                                       ❑
                                                                                                                                                       ❑G
                                                  Dallas, TX 75240
                                                  City                                   State      ZIP Code



  2.3
                                                  Street




                                                  City                                   State      ZIP Code



  2.4
                                                  Street




                                                  City                                   State      ZIP Code



  2.5
                                                  Street




                                                  City                                   State      ZIP Code




Official Form 206H                                                              Schedule H: Codebtors                                                         page 1 of 2
                     Case 20-42555               Doc 1    Filed 12/31/20 Entered 12/31/20 15:52:19                             Desc Main
                                                           Document     Page 25 of 44
Debtor      Kentama ICH, LLC                                                                             Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                     Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                     that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                   page 2 of 2
                              Case 20-42555                                Doc 1                 Filed 12/31/20 Entered 12/31/20 15:52:19                                                             Desc Main
                                                                                                  Document     Page 26 of 44

 Fill in this information to identify the case:

 Debtor name                                                     Kentama ICH, LLC

 United States Bankruptcy Court for the:
                                                  Eastern District of Texas


 Case number (if known):                                                                         Chapter            7                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                            $252,711.72

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                          $252,711.72




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                                  $0.00



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                               $100,446.97


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +           $1,006,775.00




 4. Total liabilities..............................................................................................................................................................................                       $1,107,221.97

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
                      Case 20-42555                   Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                             Desc Main
                                                                     Document     Page 27 of 44
 Fill in this information to identify the case:

 Debtor name                                  Kentama ICH, LLC

 United States Bankruptcy Court for the:
                                   Eastern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may         Sources of revenue                        Gross revenue
          be a calendar year                                                                      Check all that apply                     (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                               ✔ Operating a business
                                                                                                 ❑                                                                   $0.00
         fiscal year to filing date:              From 01/01/2020
                                                        MM/ DD/ YYYY
                                                                        to    Filing date
                                                                                                 ❑Other

         For prior year:                          From 01/01/2019       to    12/31/2019         ✔ Operating a business
                                                                                                 ❑                                                              $352,326.00
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other

         For the year before that:                From 01/01/2018       to    12/31/2018         ✔ Operating a business
                                                                                                 ❑                                                              $209,800.00
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                 Description of sources of revenue         Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2020          to    Filing date
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2019          to    12/31/2019
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY


       For the year before that:              From 01/01/2018          to    12/31/2018
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
                       Case 20-42555               Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                      Desc Main
                                                                  Document     Page 28 of 44
Debtor           Kentama ICH, LLC                                                                                      Case number (if known)
               Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ✔None
    ❑

    Creditor’s name and address                                Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.                                                                                                                 ❑Secured debt
        Creditor's name                                                                                               ❑Unsecured loan repayments
                                                                                                                      ❑Suppliers or vendors
                                                                                                                      ❑Services
        Street

                                                                                                                      ❑Other
        City                         State     ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ❑None
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer



 4.1.    Kenji Hoffman                                         January 2020                      $2,000.00            Pay
        Creditor's name


        Street




        City                         State     ZIP Code

         Relationship to debtor

         Member of LLC

 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                Description of the property                                   Date                      Value of property



 5.1.
        Creditor's name


        Street




        City                         State     ZIP Code




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
                       Case 20-42555               Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                         Desc Main
                                                                  Document     Page 29 of 44
Debtor           Kentama ICH, LLC                                                                                       Case number (if known)
               Name


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                          Date action was         Amount
                                                                                                                                taken


 5.1.
        Creditor's name
                                                                XXXX–
        Street




        City                         State     ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         ACN Opportunity LLC v. Kentama           Arbitration Proceeding: H. Wade            AAA                                                       ✔Pending
                                                                                                                                                       ❑
                                                                                                                                                       ❑On appeal
         ICH LLC                                  Landis, Jr. c/o Sarah Clayton             Name
                                                  Esq. 6000 Fairview Road, Suite
                                                  1200 Charlotte, NC 28210                  Street
                                                                                                                                                       ❑Concluded
         Case number

         AAA Case No. 01-20-0005-5199
                                                                                            City                              State   ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                          Description of the property                              Value


        Custodian’s name
                                                               Case title                                               Court name and address
        Street
                                                                                                                       Name

                                                               Case number                                             Street
        City                         State     ZIP Code



                                                               Date of order or assignment                             City                           State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑



Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 3
                        Case 20-42555                Doc 1        Filed 12/31/20 Entered 12/31/20 15:52:19                                     Desc Main
                                                                   Document     Page 30 of 44
Debtor            Kentama ICH, LLC                                                                                      Case number (if known)
                 Name


 9.1.     Recipient’s name and address                          Description of the gifts or contributions                    Dates given            Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss          Amount of payments received for the loss                          Date of loss       Value of property
        occurred                                                   If you have received payments to cover the loss, for                                 lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                   Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None


 11.1.     Who was paid or who received the transfer?                If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                        value

           Carron Nicks Law Firm                                    Attorney's Fee                                                12/31/2020                      $3,338.00


           Address

          13695 Goldmark Drive # 1109
          Street


           Dallas, TX 75240
          City                          State     ZIP Code


           Email or website address

           carron@carronnickslaw.com

           Who made the payment, if not debtor?




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 4
                       Case 20-42555              Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                      Desc Main
                                                                 Document     Page 31 of 44
Debtor          Kentama ICH, LLC                                                                                      Case number (if known)
                Name


 11.2.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         Carron Nicks Law Firm                                    Filing Fee                                                     12/28/2020                        $338.00


          Address

         13695 Goldmark Drive # 1109
         Street


         Dallas, TX 75240
         City                        State     ZIP Code


          Email or website address

         carron@carronnickslaw.com

          Who made the payment, if not debtor?

         Kentama ICH., LLC



 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                           Description of property transferred or payments                  Date transfer         Total amount or
                                                               received or debts paid in exchange                               was made              value




          Address


         Street




         City                         State     ZIP Code


          Relationship to debtor




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 5
                        Case 20-42555                Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                  Desc Main
                                                                    Document     Page 32 of 44
Debtor          Kentama ICH, LLC                                                                                       Case number (if known)
                Name


 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ✔Does not apply
     ❑
    Address                                                                                                         Dates of occupancy


 14.1.                                                                                                            From                          To
         Street




         City                            State     ZIP Code



 Part 8: Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                           Nature of the business operation, including type of services the            If debtor provides meals
                                                              debtor provides                                                             and housing, number of
                                                                                                                                          patients in debtor’s care

 15.1.
         Facility name


         Street                                               Location where patient records are maintained(if different from facility    How are records kept?
                                                              address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                   Check all that apply:
                                                                                                                                         ❑Electronically
                                                                                                                                         ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ✔ No.
     ❑
     ❑Yes. State the nature of the information collected and retained.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ❑Yes




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
                       Case 20-42555                 Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                      Desc Main
                                                                    Document     Page 33 of 44
Debtor          Kentama ICH, LLC                                                                                          Case number (if known)
                Name


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
        ✔No. Go to Part 10.
        ❑
        ❑Yes. Does the debtor serve as plan administrator?
              ❑No. Go to Part 10.
              ❑Yes. Fill in below:
                       Name of plan                                                                         Employer identification number of the plan

                                                                                                             EIN:           –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
        transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
        associations, and other financial institutions.
        ❑None
    Financial institution name and address                     Last 4 digits of account         Type of account             Date account was              Last balance
                                                               number                                                       closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1     Chase                                                XXXX– 9        6    9    7      ✔Checking
                                                                                               ❑                                09/10/2020                $40.44
                                                                                               ❑Savings
         Name

                                                                                               ❑Money market
          2585 S. Rainbow Blvd.
         Street
                                                                                               ❑Brokerage
          Las Vegas, NV 89146
                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ✔None
        ❑



Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 7
                         Case 20-42555                 Doc 1          Filed 12/31/20 Entered 12/31/20 15:52:19                                     Desc Main
                                                                       Document     Page 34 of 44
Debtor           Kentama ICH, LLC                                                                                          Case number (if known)
                Name


 20.1      Facility name and address                              Names of anyone with access to it             Description of the contents                    Does debtor
                                                                                                                                                               still have it?

                                                                                                                                                             ❑    No
         Name
                                                                                                                                                             ❑    Yes
          Street

                                                                  Address

         City                           State    ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ✔None
        ❑

    Owner’s name and address                                     Location of the property                      Description of the property                    Value


   Name


   Street




   City                               State     ZIP Code

 Part 12: Details About Environmental Information



         For the purpose of Part 12, the following definitions apply:
                Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
                affected (air, land, water, or any other medium).
                Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
                or utilized.
                Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
                substance.
         Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
        ✔ No
        ❑
        ❑Yes. Provide details below.

    Case title                                          Court or agency name and address                      Nature of the case                             Status of case

                                                                                                                                                            ❑Pending
    Case number
                                                       Name
                                                                                                                                                            ❑On appeal
                                                                                                                                                            ❑Concluded
                                                       Street




                                                       City                           State   ZIP Code




Official Form 207                                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
                        Case 20-42555              Doc 1          Filed 12/31/20 Entered 12/31/20 15:52:19                                 Desc Main
                                                                   Document     Page 35 of 44
Debtor           Kentama ICH, LLC                                                                                   Case number (if known)
                 Name


 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                           Governmental unit name and address                Environmental law, if known                    Date of notice


   Name                                            Name


   Street                                          Street




   City                     State   ZIP Code       City                          State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Site name and address                           Governmental unit name and address                Environmental law, if known                    Date of notice


   Name                                            Name


   Street                                          Street




   City                     State   ZIP Code       City                          State   ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ✔None
     ❑

           Business name and address                      Describe the nature of the business                 Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.
 25.1.
                                                                                                             EIN:           –
          Name
                                                                                                              Dates business existed
          Street
                                                                                                             From                     To



          City                  State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
     ❑None

Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 9
                     Case 20-42555          Doc 1      Filed 12/31/20 Entered 12/31/20 15:52:19                                 Desc Main
                                                        Document     Page 36 of 44
Debtor       Kentama ICH, LLC                                                                          Case number (if known)
             Name


           Name and address                                                                        Dates of service

 26a.1.    LaCambra & Associates CPA, LLC                                                         From 2013                To 2020
          Name
           92-569 Pilipono Street
          Street



           Kapolei, HI 96707-1018
          City                                      State                  ZIP Code



 26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
          financial statement within 2 years before filing this case.
          ❑None
           Name and address                                                                        Dates of service

 26b.1.    LaCambra & Associates CPA, LLC                                                         From                     To
          Name
           920569 Pilipono Street
          Street



           96707-1018
          City                                      State                  ZIP Code

           Name and address                                                                        Dates of service

 26b.2.    LaCambra & Associates CPA, LLC                                                         From 2013                To 2020
          Name
           92-569 Pilipono Street
          Street



           Kapolei, HI 96707-1018
          City                                      State                  ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ❑None
           Name and address                                                                        If any books of account and records are
                                                                                                   unavailable, explain why
 26c.1.
           LaCambra & Associates CPA, LLC
          Name
           92-569 Pilipono Street
          Street



           Kapolei, HI 96707-1018
          City                                      State                  ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ❑None




Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     page 10
                        Case 20-42555             Doc 1          Filed 12/31/20 Entered 12/31/20 15:52:19                                 Desc Main
                                                                  Document     Page 37 of 44
Debtor           Kentama ICH, LLC                                                                                  Case number (if known)
                 Name


            Name and address

 26d.1.     Bull's Eye Financial Professionals
           Name
            355 S. Grand Avenue 2450
           Street



            Los Angeles, CA 90071
           City                                               State                   ZIP Code

            Name and address

 26d.2.     Haei & Zelli PC
           Name
            450 N. Brand Blvd. 600
           Street



            Glendale, CA 91203
           City                                               State                   ZIP Code

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                Date of             The dollar amount and basis (cost, market, or
                                                                                                 inventory           other basis) of each inventory




           Name and address of the person who has possession of inventory records

 27.1.
          Name


          Street




          City                                        State                ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                                Address                                                     Position and nature of any interest     % of interest, if any


    Kenji Hoffman                                                                                   Managing Member, Member               50.00 %

    Mayumi Hoffman                                                                                  Member, Member                        50.00 %

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                                Address                                                     Position and nature of any      Period during which
                                                                                                    interest                        position or interest was held




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 11
                       Case 20-42555             Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                    Desc Main
                                                                Document     Page 38 of 44
Debtor          Kentama ICH, LLC                                                                                    Case number (if known)
                Name



                                                                                                ,                                         From
                                                                                                                                          To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ❑No
     ✔Yes. Identify below.
     ❑
          Name and address of recipient                                            Amount of money or                 Dates                  Reason for providing
                                                                                   description and value of                                  the value
                                                                                   property

 30.1.   Kenji Hoffman                                                                                 $2,000.00      January 2020           Pay or Member
         Name                                                                                                                                Withdrawal

         Street




         City                                      State          ZIP Code


          Relationship to debtor

         Member of LLC

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                              Employer Identification number of the parent corporation

                                                                                                       EIN:            –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                                    Employer Identification number of the pension fund

                                                                                                       EIN:            –

 Part 14: Signature and Declaration




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 12
                    Case 20-42555                    Doc 1       Filed 12/31/20 Entered 12/31/20 15:52:19                                  Desc Main
                                                                  Document     Page 39 of 44
Debtor      Kentama ICH, LLC                                                                                        Case number (if known)
           Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         12/31/2020
                      MM/ DD/ YYYY




           ✘ /s/ Kenji Hoffman
               Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                               Member



         Printed name                                Kenji Hoffman



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 13
               Case 20-42555                   Doc 1          Filed 12/31/20 Entered 12/31/20 15:52:19                                      Desc Main
                                                               Document     Page 40 of 44
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                     Eastern District of Texas

In re
Kentama ICH, LLC                                                                                                        Case No.
Debtor(s)                                                                                                               Chapter         7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $3,338.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $3,338.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify) XS International LLC
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         12/31/2020                                       /s/ Carron Nicks
                         Date                                                 Signature of Attorney
                                                                                                                            Carron Nicks
                                                                                                                  Bar Number: 01311905
                                                                                                                  Carron Nicks Law Firm
                                                                                                         13695 Goldmark Drive Suite 1109
                                                                                                                        Dallas, TX 75240
                                                                                                                   Phone: (469) 207-1212

                                                                          Carron Nicks Law Firm
                                                                             Name of law firm
Case 20-42555   Doc 1   Filed 12/31/20 Entered 12/31/20 15:52:19   Desc Main
                         Document     Page 41 of 44

                            ACN Opportunity LLC
                            C/o Rob Radcliff
                            Attorney at Law
                            8359 N. Central Expressway 1550
                            Dallas, TX 75206


                            American Arbitration
                            Association
                            120 Broadway Fl 21
                            New York, NY 10271-0002



                            Carron Nicks Law Firm
                            13695 Goldmark Drive Suite 1109
                            Dallas, TX 75240




                            Kenji Hoffman
                            13695 Goldmark Drive # 1109
                            Dallas, TX 75240




                            Mayumi Hoffman
                            13695 Goldmark Drive # 1109
                            Dallas, TX 75240




                            Internal Revenue Service
                            Po Box 802501
                            Cincinnati, OH 45280-2501




                            Internal Revenue Service
                            P. O. Box 7346
                            Philadelphia, PA 19101-7346




                            Kentama ICH, LLC
                            c/o Carron Nicks
                            Attorney at Law
                            13695 Goldmark Drive #1109
                            Dallas, TX 75240
Case 20-42555   Doc 1   Filed 12/31/20 Entered 12/31/20 15:52:19   Desc Main
                         Document     Page 42 of 44

                            H. Wade Landis, Jr
                            6000 Fairview Rd. 1200
                            Charlotte, NC 28210




                            State of Hawaii Department
                            of Taxation
                            Collection Branch
                            Po Box 259
                            Honolulu, HI 96809-0259


                            State of Hawaii Department
                            of Taxation
                            Collection Branch
                            P. O. Box 259
                            Honolulu, HI 96809-0259


                            XS International LLC
                            C/O James Ji
                            Attorney at Law
                            360 West Broadway, Ste. 214
                            Salt Lake City, UT 84101
          Case 20-42555                Doc 1         Filed 12/31/20 Entered 12/31/20 15:52:19                                       Desc Main
                                                      Document     Page 43 of 44
                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                            EASTERN DISTRICT OF TEXAS
                                                                SHERMAN DIVISION

IN RE: Kentama ICH, LLC                                                                     CASE NO

                                                                                            CHAPTER 7




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      12/31/2020              Signature                                     /s/ Kenji Hoffman
                                                                               Kenji Hoffman, Member
Case 20-42555   Doc 1   Filed 12/31/20 Entered 12/31/20 15:52:19   Desc Main
                         Document     Page 44 of 44
